DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Hsin-Yuan Huang on 2/18/2022.
Examiner’s amendments are as follows:
Amend claim 14, as follows:
In claim 14, line 10, after “obtaining a plurality of video images of” and before “target site within” delete “a” and insert - -the- -.


Allowable Subject Matter
Claims 1-5 and 8-20, are allowed.

Reasons for Allowance
Regarding independent claims 1, and 14, (and their respective dependent claims), this communication warrants no Examiner's Reason for Allowance, as the prosecution and Applicant's reply make evident Reasons for Allowance (refer to Applicant's persuasive arguments/remarks filed on 1/27/2022), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the 


Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laganiere (US PGPUB 2019/0318491 A1) reference discloses systems and methods relating to gathering data and producing customer descriptors.
Tsukiji (US PGPUB 2007/0171296 A1) reference discloses a technique for specifying a target face among plural faces in an image without a need for a user to do a complicated registration operation beforehand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633